Bartol, C. J.,
delivered the opinion of the Court.
The appellee is a cemetery company incorporated by the Act of 1849, ch. 11, and owns about one hundred acres of land, of which seventy-five acres are within the limits of the City of Baltimore.
The petition states that this property has been purchased, set apart and dedicated for the cemetery of the petitioner; that for many years past it has been engaged in making sales of parts of said cemetery tract, in small lots to various persons, as burial lots, and it has in this manner disposed of about forty-four acres of the said tract of land, and in very many of said lots burials have been made.
The petition states that the assessors of the seventh ward of the city, proceeding under the Act of 1816, ch. 260, *435have assessed the whole of said seventy-five acres of land, lying in the city, at the rate of one thousand dollars per acre, assessing the whole at $75,000, and have also assessed the permanent improvements upon the same, being the gate-houses and other improvements of the cemetery, at the further sum of $2350. These improvements, the petition alleges, are fixed improvements used in connection with the cemetery ; and claims that the whole of said property is exempt from taxation. This exemption is claimed under the seventh section of the charter, which provides,
“That burial lots in said cemetery shall not be subject to the debts of the lot-holders thereof, and the land of the company dedicated to the purposes of a cemetery shall not be subject to taxation of any hind.”
The charter having been granted before the adoption of the Constitution of 1850, it is not affected by, or subject to the provision contained in Art. 3, sec. 47, of the Constitution of 1850. It constitutes a contract, and cannot, without the consent of the company, be repealed or altered by the Legislature. The exemption from taxation secured to the appellee by its charter was inviolable. Home of the Friendless vs. Rouse, 8 Wal., 430.
This has heen conceded by the Attorney-General. The only question is as to the extent of the exemption.
By the 7th section above quoted, “the land of the company dedicated to the purposes of a cemetery is declared not to be subject to taxation.” It is argued that this exemption does not extend to, or include the improvements on the land, because by the 17th section of the Act of 1876, the assessors are required, in valuing real estate, to estimate the value of the land per acre, and “ separately to value the improvements thereon.”
But this requirement was not designed to convert the improvements into personalty, or to separate them from the realty, nor can it be construed to have that effect; it was intended only to point out the mode in which the *436assessment should he made and the whole aggregate value of the land with the improvements ascertained. The whole context shows that the permanent improvements are treated as realty, as the law regards them ; and in our judgment the exemption of the lands from taxation necessarily embraces also an exemption of the permanent improvements thereon, used for the purposes of a public cemetery, and which are essential to the use and enjoyment of the land far the purpose contemplated in the charter. Such was the character of the improvements in this case. There was no error, therefore, in the order of the City Court directing the same to be stricken from the assessment. It appears from the record that there was included in the assessment list certain personal property, viz., a horse and cart valued at $100, which it was admitted would be liable to assessment, and was not referred to in the petition. But there being some mistake as to the ownership, or for some other reason, it was, by agreement of counsel, included in the order of the City Court, and no question with respect thereto is made on this appeal.
(Decided 7th February, 1879.)
The order of the City Court will be affirmed with costs, and the record remanded.

Order affirmed.